           Case 1:20-cv-08930-CM Document 6 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC JACKSON,

                             Plaintiff,                             20-CV-8930 (CM)
                     -against-                             ORDER DIRECTING PRISONER
                                                               AUTHORIZATION
ANDREW CUOMO, ET AL.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Fishkill Correctional Facility, brings this action pro se.

Plaintiff filed this action in the United States District Court for the Eastern District of New York,

where it was opened under docket number 20-CV-4159 (WFK), and then transferred to this

Court pursuant to 28 U.S.C. § 1406. To proceed with a civil action in this Court, a prisoner must

either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request

permission to proceed without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. 1 If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore also authorize the

Court to withdraw these payments from his account by filing a “prisoner authorization,” which

directs the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 2 from the




       1
           The fee for a habeas petition, seeking release from custody but not damages, is $5.00.
Plaintiff seeks damages and brings this action as a civil rights complaint.
       2
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915
              Case 1:20-cv-08930-CM Document 6 Filed 10/26/20 Page 2 of 2




prisoner’s account in installments and to send to this Court certified copies of the prisoner’s

account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

         Plaintiff submitted an IFP application but did not submit a prisoner authorization. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or complete and

submit the attached prisoner authorization. If Plaintiff submits the prisoner authorization, it

should be labeled with docket number 20-CV-8930 (CM). 3

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       October 26, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         3
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
